DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim status
2. 	In response to the amendments filed 07/22/2021, claims 1, 3-4, 6, 8-9, 11, 13 and 15-20 were amended, claims 21-23 were canceled and no new claims were added. Therefore, claims 1-4 and 6-20 are currently pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Objections
3.	Claim 6 is objected to because of the following informalities:  “to the at least one of the first or second premises” should be “to .  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “safety threat at at least one of the first premises or the second premises” should be “safety threat to at least one of the first premises or the second premises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	Claim 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weekes et al. (Weeks; US 2014/0136242) in view of Naidoo et al. (Naidoo; US 2014/0232861).

a first plurality of devices [E.g. Fig. 1: elements 54, 56, 58 and 60] located at a first premises associated with a user [see Fig. 1 showing the plurality of devices located in a user home] and a second plurality of devices located at a second premises [E.g. 0048: Located at each of the residences 310A-310C are one or more devices capable of generating information relating to usage of those devices, and/or relating to conditions monitored by those devices. For example, each of the residences 310A-310C may include devices similar to the devices of the home automation and monitoring system 50 in FIG. 1, or similar to any of the in-home data sources 120A-120E in FIG. 2. The particular type(s) and number of devices at each of the residences 310A-310C may be identical, or may vary from one residence to the next] associated with the user [E.g. 0047: each of a plurality of residences 310A-310C sends in-home data to an insurer's computer system 320 via a network 330. Each of the residences 310A-310C (e.g., single-family homes, townhomes, condominiums, apartments, etc.) may be… a single insurance policy holder may be associated with two or more of the residences 310]; and
a computing device [Fig. 4: element 320] associated with the premises management system and configured to:
receive from the at least one device of the first plurality of devices, behavioral data associated with the first premises [E.g. 0010: data is indicative of behaviors and/or conditions that are known to raise or lower the risk of a recognizable loss under the individual's insurance policy. For example, if it is known that certain usage patterns relating to home security systems (e.g., arming a system with at least a threshold frequency, arming a system at particular times of day, etc.) statistically correlate to a lower risk of in-home losses, then data generated by a home security device in the policy holder's home may be analyzed to determine whether any of those 
determine, based at least on part on the behavioral data associated with the first premises, a risk score associated with the user [E.g. 0010: if it is known that certain usage patterns relating to home security systems (e.g., arming a system with at least a threshold frequency, arming a system at particular times of day, etc.) statistically correlate to a lower risk of in-home losses, then data generated by a home security device in the policy holder's home may be analyzed to determine whether any of those usage patterns exist. If the in-home data is determined to correspond to a behavior or condition known to lower the risk of loss, the policy holder's insurance premium may be lowered accordingly; 0019: insurance rating server 70 may be configured to analyze the in-home data stored in memory 72 using one or more of these correlation models in order to determine a risk rating, or a parameter corresponding to a risk rating (e.g., a change in an insurance premium). As an example in which a relatively simple correlation model is used, the insurance rating server 70 may compare the number of hours that the alarm 54 has been armed in a given month (as determined based on the in-home data received from processor 52) with one or more ranges of hours identified by the correlation data (e.g., 0-100 hours, 101-200 hours, etc.), and determine a risk indicator that the correlation data indicates as being associated with the range that matches the in-home data. To this end, the memory 74 may include a relational database, with each hour range corresponding to an indicator of a loss likelihood, for example. The insurance rating server 70 may then determine an insurance premium adjustment that corresponds to the identified risk indicator, such as a discount (5%, 10%, etc.) if a "low" risk has been identified. Alternatively, the insurance rating 
receive, from at least one device of the second plurality of devices, behavioral data associated with the second premises [E.g. 0049: The insurer's computer system 320 includes an insurance rating server 340 configured to receive in-home data from these devices via the network 330. To couple the various data-producing devices in the residences 310A-310C to the network 330, each of the residences 310A-310C may include one or more gateways similar to the gateway 60 of FIG. 1, 0050: The insurance rating server 340 collects the in-home data from the residences 310A-310C over time and stores the collected data in a memory 342. The insurance rating server 340 also has access to claims data of the policy holders associated with the residences 310A-310C, which is stored in a memory 344. The claims data indicates actual instances of past losses under the various insurance policies of the policy holders, along with associated information such as the date of the loss, the type of loss, any monies paid to the policy holders due to the loss, etc. The insurance rating server 340 may retrieve the claims data from the memory 344 and the collected in-home data from the memory 342, and utilize the retrieved data to identify particular patterns in the in-home data that exhibit strong correlations with contemporaneous losses identified in the claims data. For example, the insurance rating server 340 may determine that losses occur more frequently in residences that are occupied less often, with occupancy (e.g., as a percentage of time) being determined based on data from motion and/or door sensors. In other embodiments or scenarios, any of the correlations discussed above in connection with the examples provided for FIG. 1 or FIG. 2 (e.g., correlating data indicating a 
determine, based at least in part on the behavioral data associated with the second premises, an adjustment to the risk score [E.g. 0049: The insurer's computer system 320 includes an insurance rating server 340 configured to receive in-home data from these devices via the network 330. To couple the various data-producing devices in the residences 310A-310C to the network 330, each of the residences 310A-310C may include one or more gateways similar to the gateway 60 of FIG. 1, 0050: The insurance rating server 340 collects the in-home data from the residences 310A-310C over time and stores the collected data in a memory 342. The insurance rating server 340 also has access to claims data of the policy holders associated with the residences 310A-310C, which is stored in a memory 344. The claims data indicates actual instances of past losses under the various insurance policies of the policy holders, along with associated information such as the date of the loss, the type of loss, any monies paid to the policy holders due to the loss, etc. The insurance rating server 340 may retrieve the claims data from the memory 344 and the collected in-home data from the memory 342, and utilize the retrieved data to identify particular patterns in the in-home data that exhibit strong correlations with contemporaneous losses identified in the claims data. For example, the insurance rating server 340 may determine that losses occur more frequently in residences that are occupied less often, with occupancy (e.g., as a percentage of time) being determined based on data from motion and/or door sensors. In other embodiments or scenarios, any of the correlations discussed above in connection with the examples provided for FIG. 1 or FIG. 2 (e.g., correlating data indicating a garage door is open with a higher risk of loss, etc.) may be determined by the insurance rating server 340, 0042: For example, in-home data may be received on a substantially continuous basis 
Weekes fails to expressly disclose send, to another device located external to the first premises and the second premises, information associated with the risk score.
However, as shown by Naidoo, it was well known in the art of sending information to include sending, to another device located external to premises, information associated with a risk at the premises [E.g. 0047, Fig. 2; information associated with premises risk is sent to monitoring client 133 which is external to the premises].
It would have been obvious to one of ordinary skill in the art of sending information before the effective filling date of the claimed invention to modify Weekes with the teaching of Naidoo in order to enable the system to transmit information regarding the risk associated with the premises to a remote client device and thereby increase the overall convenience of the remote user by enabling the remote user to receive and view data regarding the premises remotely and thereby the remote user can be always updated on the premises situation and perform any necessary action if needed timely.
For claim 2, Weekes discloses wherein the risk score is further associated with at least one of the premises management devices [E.g. 0010: The in-home data may be based on information generated by any of various devices found in home-centered systems, such as home automation and monitoring systems, and may be indicative of behaviors and/or conditions within 
For claim 3, Weekes discloses wherein the computing device is located external to the first premise and the second premises [E.g. 0011: The insurance rating system 10 also includes an insurer's computer system 30, generally remote from the residence 20, which receives information from one or more devices in the policy holder's residence 20 via a network 40; Fig. 1].
For claim 4, Weekes discloses wherein the risk score indicates a probability of damage to the first premises or the second premises [E.g. 0057: one or more in-home data patterns corresponding to an increased or decreased probability of a loss recognizable under an insurance policy (block 430). The in-home data patterns may represent patterns of device usage, and/or patterns of sensed/monitored conditions, that can be matched to loss probabilities, and incorporated in a correlation model. For example, the method 400 may determine ranges of 
For claim 6, Weekes discloses the computing device is configured to cause output of the information associated with the risk score by providing, to one or more service providers interested in assessing risk of damage to the at least one of the first or second premises [E.g. 0010, 0012, 0019, 0026-0030, 0036].
Weeks fails to expressly disclose that this information is transmitted to the another device interested in viewing risk associated with the premises.
However, as shown by Naidoo, it was well known in the art of sending information to include sending information to another device interested in viewing risk associated with the premises [E.g. 0047, 0032, 0048-0055].
It would have been obvious to one of ordinary skill in the art of sending information before the effective filling date of the claimed invention to modify Weekes with the teaching of Naidoo in order to enable the system to transmit information regarding the risk associated with the premises to a remote client device and thereby increase the overall convenience of the remote user by enabling the remote user to receive and view data regarding the premises remotely and thereby the remote user can be always updated on the premises situation and perform any necessary action if needed timely.
For claim 7, Weekes discloses wherein the information associated with the risk score comprises an indication of the risk score [E.g. 0010: if it is known that certain usage patterns relating to home security systems (e.g., arming a system with at least a threshold frequency, arming a system at particular times of day, etc.) statistically correlate to a lower risk of in-home losses, then data generated by a home security device in the policy holder's home 
For claim 8, Weekes discloses wherein behavioral data comprises information associated with one or more of an occupancy of at least one of the first or second premises [E.g. 0010: The in-home data may be based on information generated by any of various devices found in home-centered systems, such as home automation and monitoring systems, and may be indicative of behaviors and/or conditions within the residence. For example, motion sensor, 
For claim 9, Weekes discloses wherein the information associated with the risk score comprises an indication of an operational state of at least one other device of at least one of the plurality of first or second devices [E.g. 0018-0019, 0024, 0036].
For claim 10, Weekes discloses wherein the operational state comprises at least one of an active state [E.g. 0018-0019, 0024, 0036], inactive state [E.g. 0018-0019, 0024, 0036], alarm state, or non-alarm state of the at least one other device.
For claim 11, Weekes discloses wherein the computing device to send an indication of the risk score to another device configured to price at least one service based on the risk score [E.g. 0028: Based on the determined insurance rating, the insurance rating server 130 generates 
Weeks fails to expressly disclose that this information is transmitted to the another device located external to the first premises and second premises.
However, as shown by Naidoo, it was well known in the art of sending information to include sending, to another device located external to a premises, information associated with a risk at the premises [E.g. 0047, 0032, 0048-0055].
It would have been obvious to one of ordinary skill in the art of sending information before the effective filling date of the claimed invention to modify Weekes with the teaching of Naidoo in order to enable the system to transmit information regarding the risk associated with the premises to a remote client device and thereby increase the overall convenience of the remote user by enabling the remote user to receive and view data regarding the premises remotely and thereby the remote user can be always updated on the premises situation and perform any necessary action if needed timely.
For claim 12, Weekes discloses wherein the at least one service comprises at least one of an insurance service [E.g. 0010: the in-home data is analyzed to determine whether the in-home 
For claim 13, is interpreted and rejected as discussed with respect to claim 1.
For claim 14, Weekes discloses wherein the instructions, when executed, further cause the apparatus to determine, based on the risk score, a product to market [E.g. 0045: the method 200 determines (block 220) and provides an indication of (block 230) an incentive, other than a premium adjustment, for practicing low-loss behaviors. For example, the method 200 may determine whether to reward the individual with a home automation or security product, and/or which type of product to offer, and provide an indication of any such product.]
For claim 15, is interpreted and rejected as discussed with respect to claim 3.
For claim 16, Weekes discloses wherein the risk score indicates a probability of a security event or safety threat at least one of the first premises or the second premises [E.g. 0010, 0019, 0057-0059, 0063, 0026-0030, 0036].
For claim 17, is interpreted and rejected as discussed with respect to claim 1.
For claim 18, is interpreted and rejected as discussed with respect to claim 3.
E.g. 0028: the insurance rating server 130 generates an indication of an incentive or reward other than a premium adjustment, such as a home security or automation device, a carbon monoxide detector, a smart appliance, etc. The indication may be information displayed to an operator of the insurer's computer system, data provided to a software module within the insurer's computer system, or a printable statement file which can be delivered to the policy holder, for example. The adjustment to the premium, and/or the total premium including the adjustment, may then be communicated to the policy holder] or a recommendation for a product or service.
Weeks fails to expressly disclose that the another device located external to the first premises  and the second premises is configured to output, based on the information associated with the risk score, one or more information related to the risk associated with the premises.
However, as shown by Naidoo, it was well known in the art of sending information that the another device located external to the premises is configured to output, based on the information associated with the risk score, one or more information related to the risk associated with the premises [E.g. 0047, 0032, 0048-0055].
It would have been obvious to one of ordinary skill in the art of sending information before the effective filling date of the claimed invention to modify Weekes with the teaching of Naidoo in order to enable the system to transmit information regarding the risk associated with the premises to a remote client device and thereby increase the overall convenience of the remote user by enabling the remote user to receive and view data regarding the premises remotely and thereby the remote user can be always updated on the premises situation and perform any necessary action if needed timely.


Response to Remarks
5.	The Applicant's remarks regarding the rejection have been fully considered but they are not persuasive.

Applicant's remarks:
	Weekes does not disclose “a first plurality of devices located at a first premises associated with a user and a second plurality of devices located at a second premises associated
with the user,” and “a computing device associated with a premises management system and
configured to” inter alia, “determine, based at least in part on ... behavioral data associated with
the first premises, a risk score associated with the user,” and “determine, based at least in part
on...behavioral data associated with the second premises, an adjustment to the risk score,” as
featured by amended claim 1. Instead, Weekes merely describes collecting, over a long period of time, in-home data from devices located at each of a large number of residences. Weekes, at [0050]-[0051]. Claims data of the policy holders associated with each of the residences is also available. Id. at [0050]. An insurance rating server may utilize the claims data and the collected in-home data to identify patterns in the in-home data that exhibit strong correlations with contemporaneous losses identified in the claims data. Id. The insurance rating server may generate correlation models based on the identified patterns. Id. at [0051]. The correlation models may then later be used to determine an insurance rating for an individual policy holder. Id. Weekes explains that “the correlation models may serve as a more reliable predictor of losses when in-home data is collected from a larger number of residences 310 and/or over a longer Id. For example, the number of residences may “include millions of residences.” Id. at [0047]. Remarks, filed 22 July 2021, pages 6-8.

Examiner’s response:
Regarding Applicant remark, as discussed in the analysis of the claims Weekes expressly teaches that a single user can be accosted with multiple premises [E.g. 0047: each of a plurality of residences 310A-310C sends in-home data to an insurer's computer system 320 via a network 330. Each of the residences 310A-310C (e.g., single-family homes, townhomes, condominiums, apartments, etc.) may be… a single insurance policy holder may be associated with two or more of the residences 310],
Furthermore, as discussed in the claims above Weekes discloses determine, based at least on part on the behavioral data associated with the first premises, a risk score associated with the user [E.g. 0010: if it is known that certain usage patterns relating to home security systems (e.g., arming a system with at least a threshold frequency, arming a system at particular times of day, etc.) statistically correlate to a lower risk of in-home losses, then data generated by a home security device in the policy holder's home may be analyzed to determine whether any of those usage patterns exist. If the in-home data is determined to correspond to a behavior or condition known to lower the risk of loss, the policy holder's insurance premium may be lowered accordingly; 0019: insurance rating server 70 may be configured to analyze the in-home data stored in memory 72 using one or more of these correlation models in order to determine a risk rating, or a parameter corresponding to a risk rating (e.g., a change in an insurance premium). As an example in which a relatively simple correlation model is used, the insurance rating server 70 may compare the number of hours that the alarm 54 has been armed in a given month (as determined based on the in-home data received from processor 52) with one or more ranges of hours identified by the correlation data (e.g., 0-100 hours, 101-200 hours, etc.), and determine a risk indicator that the correlation data indicates as being associated with the range that matches the in-home data. To this end, the memory 74 may include a relational database, with each hour range corresponding to an indicator of a loss likelihood, for example. The insurance rating server 70 may then determine an insurance premium adjustment that corresponds to the identified risk indicator, such as a discount (5%, 10%, etc.) if a "low" risk has been identified. Alternatively, the insurance rating server 70 may determine a different benefit, such as an offer of a home security or home automation product, in order to reward the low-risk behavior of the policy holder without necessarily adjusting the policy holder's premium; 0026-0030, 0018, 0036, 0046-0050]; receive, from at least one device of the second plurality of devices, behavioral data associated with the second premises [E.g. 0049: The insurer's computer system 320 includes an insurance rating server 340 configured to receive in-home data from these devices via the network 330. To couple the various data-producing devices in the residences 310A-310C to the network 330, each of the residences 310A-310C may include one or more gateways similar to the gateway 60 of FIG. 1, 0050: The insurance rating server 340 collects the in-home data from the residences 310A-310C over time and stores the collected data in a memory 342. The insurance rating server 340 also has access to claims data of the policy holders associated with the residences 310A-310C, which is stored in a memory 344. The claims data indicates actual instances of past losses under the various insurance policies of the policy holders, along with associated information such as the date of the loss, the type of loss, any monies paid to the policy holders due to the loss, etc. The insurance rating server 340 may retrieve the claims data from the memory 344 and the collected in-home data from the memory 342, and utilize the retrieved data to identify particular patterns in the in-home data that exhibit strong correlations with contemporaneous losses identified in the claims data. For example, the insurance rating server 340 may determine that losses occur more frequently in residences that are occupied less often, with occupancy (e.g., as a percentage of time) being determined based on data from motion and/or door sensors. In other embodiments or scenarios, any of the correlations discussed above in connection with the examples provided for FIG. 1 or FIG. 2 (e.g., correlating data indicating a garage door is open with a higher risk of loss, etc.) may be determined by the insurance rating server 340, 0046-0047, 0051-0063, Figs. 4 and 5]; and determine, based at least in part on the behavioral data associated with the second premises, an adjustment to the risk score [E.g. 0049: The insurer's computer system 320 includes an insurance rating server 340 configured to receive in-home data from these devices via the network 330. To couple the various data-producing devices in the residences 310A-310C to the network 330, each of the residences 310A-310C may include one or more gateways similar to the gateway 60 of FIG. 1, 0050: The insurance rating server 340 collects the in-home data from the residences 310A-310C over time and stores the collected data in a memory 342. The insurance rating server 340 also has access to claims data of the policy holders associated with the residences 310A-310C, which is stored in a memory 344. The claims data indicates actual instances of past losses under the various insurance policies of the policy holders, along with associated information such as the date of the loss, the type of loss, any monies paid to the policy holders due to the loss, etc. The insurance rating server 340 may retrieve the claims data from the memory 344 and the collected in-home data from the memory 342, and utilize the retrieved data to identify particular patterns in the in-home data that exhibit strong correlations with contemporaneous losses identified in the claims data. For example, the insurance rating server 340 may determine that losses occur more frequently in residences that are occupied less often, with occupancy (e.g., as a percentage of time) being determined based on data from motion and/or door sensors. In other embodiments or scenarios, any of the correlations discussed above in connection with the examples provided for FIG. 1 or FIG. 2 (e.g., correlating data indicating a garage door is open with a higher risk of loss, etc.) may be determined by the insurance rating server 340, 0042: For example, in-home data may be received on a substantially continuous basis (e.g., at various times throughout each day, each week, etc.), and a new insurance premium adjustment may be determined on a periodic basis, or according to any other suitable schedule (e.g., whenever the received in-home data indicates that one or more particular, pre-established conditions have been satisfied). An indication of the new premium adjustment may then be provided each time a new premium adjustment is determined, 0046-0047, 0051-0063, Figs. 4 and 5].
Therefore, as shown above Weekes expressly teaches a single user that is associated with two premises and an insurance premium that is adjusted based on the user utilization of the first premises and that can be further adjusted based on the user utilization of the second premises. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689